Pee Curiam,
We think judgment was properly entered for want of a suffi*206cient affidavit of defence. The averment in the affidavit that, “ if an appearance was entered by Herbert F. Oddy for your deponent, your deponent had no knowledge of it whatsoever,” is evasive. The defendant does not deny, as he should have done, if the fact be so, that he had not authorized the attorney to enter an appearance for him. He might have authorized him to enter such an appearance, and yet have no actual knowledge that it bad been done.
Judgment affirmed.